                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE SEARCH OF
 AN APPLE IPHONE, ASSIGNED ATF
 ITEM: 000068.                                                    Case No. 3:21-MJ-00053-MMS

                                                                          Feb 09 2021




                              AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                            WARRANT TO SEARCH AND SEIZE


       I, R. Allen Adair, being first duly sworn, hereby depose and state as follows:


                   INTRODUCTION AND DETECTIVE BACKGROUND
1. I make this affidavit in support of an application under Rule 41 of the Federal Rules of Criminal
   Procedure for a search warrant authorizing the search of an Apple iPhone, seized and
   assigned ATF Item: 000068 and the seizure of evidence, instrumentalities, and fruits of
   violations of Title 18 U.S.C. §924(c)(1)(A), Title 21 U.S.C. §841(a)(1), and State of Alaska
   weapons offenses.


2. I am a Police Officer employed by the Municipality of Anchorage Police Department and am
   presently a Commissioned Police Officer in the State of Alaska. Between May 2007 and April
   2019, I was assigned to the Anchorage Police Department’s (APD) Vice Unit. My assignment
   with the Vice Unit focused on investigations related to prostitution, human trafficking and
   trafficking of controlled substances.


3. I am a federal law enforcement officer within the meaning of Rule 41(a)(2)(C) of the Federal
   Rules of Criminal Procedure. In April 2019, I was assigned to a task force position with the
   Bureau of Alcohol, Tobacco, Firearms, and Explosives. My duties continue to focus on
   controlled substance and firearm related crimes impacting the Anchorage Community.




        Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 1 of 15
                                                   Feb 09 2021              3:21-MJ-00053-MMS



4. I have more than twenty-five years of combined law enforcement experience. I was an
   explosive and drug detector dog handler with the United States Air Force from June 1991 to
   August 1996. In August 1996, I was credentialed as a Special Agent with the Air Force Office
   of Special Investigations. In August 2004, I left active duty with the military and was
   employed with the Anchorage Police Department as an Officer. I retired from the Air Force
   Office of Special Investigations in May 2011.

5. I have graduated from three basic law enforcement academies. The first was the United States
   Air Force Police Academy in December, 1991. The second was the Air Force Office of Special
   Investigations Academy in November 1996 and the third was the APD Academy in January of
   2005.

6. During my tenure as a drug detector dog handler, I received training and instruction on devices,
   paraphernalia, techniques, and practices used by people engaged in the use, possession, and
   trafficking of controlled substances. This training also included the investigation of crimes
   involving the use, possession, and trafficking of controlled substances throughout the
   continental United States and military bases abroad.

7. I attended and graduated from a six month special investigations academy operated by the
   Department of Defense. While attending this academy, I received training and instruction on
   devices, paraphernalia, techniques, and practices used by people engaged in the use,
   possession, manufacture, and trafficking of controlled substances. This training predominately
   focused on the investigation of crimes involving the use, possession, manufacture and
   trafficking of controlled substances and the means by which to infiltrate and/or identify
   individuals and organizations involved in the use, possession, manufacture and trafficking of
   controlled substances.

8. I attended and graduated from a five month police academy operated by APD. While attending
   APD’s academy, I received training and instruction on devices, paraphernalia, techniques, and
   practices used by people engaged in the use, possession, manufacture, and trafficking of
   controlled substances. In an extension of APD’s academy, and subsequent to graduation from
   APD’s academy, I received training and instruction from several APD field training officers.

                                                                                  P a g e 2 | 18



        Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 2 of 15
                                                                               3:21-MJ-00053-MMS
                                                 Feb 09 2021




   This training included investigation of crimes involving the use, possession, manufacture, and
   trafficking of controlled substances in the Anchorage area.

9. The majority of my police experience has been as a Special Agent assigned to various Joint
   Drug Enforcement Teams in Texas, California, and Alaska, followed by my tenure with APD’s
   Vice Unit. My duties include watching for illegal activities, interviewing witnesses, victims
   and suspects, developing probable cause for cases, examining crime scenes in order to develop
   evidence to substantiate or disprove the allegation being investigated, handling and processing
   various types of evidence, utilizing human sources of information to resolve drug and other
   criminal related investigations, and assembling cases for possible prosecution by Federal,
   State, Municipal and Military Judicial Offices.             In my law enforcement career, I have
   conducted hundreds of drug related investigations, involving the use, possession, manufacture,
   and trafficking of marijuana, lysergic acid diethylamide (LSD) cocaine hydrochloride, cocaine
   base (crack), heroin, ecstasy (MDMA), psilocybin mushrooms, methamphetamine, controlled
   prescription medication While conducting these investigations, I have interviewed several
   hundred people, involved either directly or indirectly with the crimes being investigated. I
   have also served or assisted in serving several drug related search warrants resulting in the
   seizure of the above mentioned drugs as well as firearms, ammunition, packaging materials,
   assorted concealment containers, cutting agents, digital and beam scales, cellular telephones,
   surveillance systems, marijuana grow operations, methamphetamine laboratories, cameras,
   body armor, memory cards, computers and related equipment, various electronic equipment
   purchased with illicit proceeds, documents, money, precious metals, gems, stolen property,
   address books, and assorted paraphernalia utilized to ingest controlled substances.

10. Based on my training and experience, I know people involved in the use, possession,
   manufacture, and/or drug trafficking of controlled substances commonly possess and use
   cellular telephones, standard telephones, and computers to facilitate these activities. Regarding
   cellular telephones in particular, I know drug traffickers will use cellular telephones to
   facilitate their activities because of the mobility offered by cellular telephones. Further, drug
   traffickers are attracted to cellular telephones because they enable suspects to avoid the risks


                                                                                    P a g e 3 | 18



       Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 3 of 15
                                               Feb 09 2021
                                                                             3:21-MJ-00053-MMS



   attendant with operating from a fixed location. Additionally, cellular telephones afford
   spontaneous access to drug customers and to drug sources.

11. It is common for members of drug trafficking organizations, in an attempt to disguise their
   identities and illegal activities, to use pre-paid cellular telephones and pre-paid long distance
   calling cards. I know that often times the only way to connect a subject with a particular pre-
   paid cellular telephone or calling card is to seize the phone or calling card from the trafficker
   or his residence. The aforementioned items are maintained in locations to which dealers of
   illegal controlled substances have ready access, such as within their residences and the
   surrounding curtilage; their vehicles; the residences of family members, friends and associates;
   the places in which they conduct their drug distribution activities; such as stash houses or safe
   houses; in business locations with which the trafficker is associated; or in storage areas.

12. It is common for members of drug trafficking organizations to maintain telephonic/text
   message/messenger communications before, during and after drug transactions. Calls and/or
   text messages are often made between the drug source of supply and the drug recipient, prior
   to departure of a drug courier and upon arrival of a drug courier at the destination. Once at the
   destination, it is common for the courier to contact the recipient, via the telephone. Records
   of such contacts, whether call logs or text messages, are frequently maintained in the cellular
   telephone's memory.

13. It is common for individuals involved in drug trafficking to use multiple cellular telephones to
   maintain contact with their associates. These individuals use multiple cellular telephones
   because cellular telephones are mobile and can be easily obtained with a different subscriber
   name. Members of a drug trafficking organizations, to thwart law enforcement detection of
   their illicit drug trafficking activities, often use a different subscriber name and/or telephone
   number. These different telephone numbers often have different subscriber names and/or are
   pre-paid cellular telephones where the subscriber is difficult to determine. Because several
   different telephone numbers may be used, it is common for traffickers of controlled substances
   to maintain the names and telephone numbers of associates within the cellular telephone
   memory. These associate names and telephone numbers may be stored in historical call logs,
   text-messaging history or within the contacts section of the cellular telephone.
                                                                                   P a g e 4 | 18



        Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 4 of 15
                                                                                              3:21-MJ-00053-MMS
                                                        Feb 09 2021



14. It is common for members of drug trafficking organizations to take or cause to be taken,
   photographs and/or videos of themselves and their co-conspirators and associates. It is also
   common for members of drug trafficking organizations to take or cause to be taken,
   photographs and/or videos of themselves and/or their co-conspirators with controlled
   substances, large sums of money, guns and expensive assets (i.e. jewelry, luxury cars). The
   aforementioned images are frequently maintained in the memory of cellular telephone devices.
   Devices such as smart cellular telephones often imprint each photo with the GPS coordinates
   where such photos are taken. Thus, it is possible to discern the location of stash houses and
   other evidence by analyzing a digital photo.

15. Certain cellular telephones have a feature which allow the subscriber or user of the device
   remote access to “wipe” or delete all the information if the device no longer in their possession
   whether it be because it is lost, stolen, or seized.

16. I received an associate in applied science, criminal justice degree from the Community College
   of the Air Force in 2004. I have attended the following courses to supplement training I
   received while attending the previously mentioned law enforcement academies:
       (i)       Department of Justice Operation Jetway Course, July 2018
       (ii)      DEA Social Media for Investigation Course, April 2018
       (iii)     FLETC Single Officer Response to an Active Threat, June 2018
       (iv)      DEA Social Media for Investigation Course, July 2014
       (v)       DEA Narcotic Management and Leadership Course, October 2012
       (vi)      DEA Prescription Drug Diversion Investigations Course, August 2012
       (vii)     DEA Drug Interdiction Course, September 2011
       (viii)    Investigating Drug Trafficking Organizations Course, August 2011
       (ix)      DEA Basic Drug Investigations Course, August 2010
       (x)       Mid-Level Narcotic Investigation Course, June 2010
       (xi)      DEA Indoor Marijuana Cultivation Investigations Course, July 2008
       (xii)     International Money Laundering Investigations, July 2008
       (xiii)    National Center for Missing and Exploited Children, Protecting Victims of Child Prostitution, January 2008
       (xiv)     DEA Controlled Substance Concealment Course, January 2008
       (xv)      Anchorage Police Department Crime Scene Processing Course, November 2004
       (xvi)     Anchorage Police Department Patrol Officer Academy, August 2004
       (xvii)    DoD Polygraph Institute Credibility Assessment through Linguistic Analysis, April 2002
       (xviii)   Heinz Laboratories National Clandestine Drug Labs Course, January 2001


                                                                                                      P a g e 5 | 18



        Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 5 of 15
                                                                                            3:21-MJ-00053-MMS
                                                           Feb 09 2021


       (xix)      AFOSI Protective Service Operation Course, August 2000
       (xx)       USMC Urban/Rural Sniper/Counter-Sniper Training, January 2000
       (xxi)      AFOSI Counterintelligence and Force Protection Operations Course, November 1999
       (xxii)     AFOSI Evidence Custodian Training Course, May 1999
       (xxiii)    Practical Homicide Investigation Course, February 1999
       (xxiv)     Advanced Reid Technique of Interviewing and Interrogation, July 1998
       (xxv)      AFOSI Advanced Special Investigators Course, July 1998
       (xxvi)     AFOSI Forensics Course, October 1997
       (xxvii)    AFOSI Special Investigators Course, December 1996
       (xxviii)   Reid Technique of Interviewing and Interrogation, October 1996
       (xxix)     Investigative Skills for Street Gangs, March 1996
       (xxx)      Texas A & M Investigative Skills Course, November 1995
       (xxxi)     USAF Explosive and Drug Detector Dog Handler Course, March 1992
       (xxxii)    USAF Patrol Dog Handler Course, October 1991
       (xxxiii)   USAF Law Enforcement Specialist Course, September 1991




                                            TECHNICAL TERMS

17. Based on my training, and experience, I know cellular telephones and other electronic devices
   often have capabilities that allow them to serve as a wireless telephone, digital camera, portable
   media player, GPS navigation device, PDA, and to access the Internet. In my training and
   experience, examining data stored on devices of this type can uncover, among other things,
   evidence that reveals or suggests who possessed or used the device.

18. Based on my training and experience, I use the above technical terms to convey the following
   meanings:

   a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone) is a
       handheld wireless device used for voice and data communication through radio signals.
       These telephones send signals through networks of transmitter/receivers, enabling
       communication with other wireless telephones or traditional “land line” telephones. A
       wireless telephone usually contains a “call log,” which records the telephone number, date,
       and time of calls made to and from the phone.                               In addition to enabling voice
       communications, wireless telephones offer a broad range of capabilities. These capabilities
       include: storing names and phone numbers in electronic “address books;” sending,
                                                                                                    P a g e 6 | 18



        Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 6 of 15
                                                                         3:21-MJ-00053-MMS
                                             Feb 09 2021



   receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still
   photographs and moving video; storing and playing back audio files; storing dates,
   appointments, and other information on personal calendars; and accessing and
   downloading information from the Internet. Wireless telephones may also include global
   positioning system (“GPS”) technology for determining the location of the device.

b. Digital camera: A digital camera is a camera that records pictures as digital picture files,
   rather than by using photographic film. Digital cameras use a variety of fixed and
   removable storage media to store their recorded images. Images can usually be retrieved
   by connecting the camera to a computer or by connecting the removable storage medium
   to a separate reader. Removable storage media include various types of flash memory
   cards or miniature hard drives. Most digital cameras also include a screen for viewing the
   stored images. This storage media can contain any digital data, including data unrelated to
   photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a handheld
   digital storage device designed primarily to store and play audio, video, or photographic
   files. However, a portable media player can also store other digital data. Some portable
   media players can use removable storage media. Removable storage media include various
   types of flash memory cards or miniature hard drives. This removable storage media can
   also store any digital data. Depending on the model, a portable media player may have the
   ability to store very large amounts of electronic data and may offer additional features such
   as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its current
   location. It often contains records the locations where it has been. Some GPS navigation
   devices can give a user driving or walking directions to another location. These devices
   can contain records of the addresses or locations involved in such navigation. The Global
   Positioning System (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites
   orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite
   repeatedly transmits by radio a mathematical representation of the current time, combined
   with a special sequence of numbers. These signals are sent by radio, using specifications
                                                                                P a g e 7 | 18



    Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 7 of 15
                                               Feb 09 2021              3:21-MJ-00053-MMS



   that are publicly available. A GPS antenna on Earth can receive those signals. When a
   GPS antenna receives signals from at least four satellites, a computer connected to that
   antenna can mathematically calculate the antenna’s latitude, longitude, and sometimes
   altitude with a high level of precision.

e. Computer: a computer as used herein is defined in 18 U.S.C. § 1030(e)(1), and includes an
   electronic, magnetic, optical, electrochemical, or other high speed data processing device
   performing logical, arithmetic, or storage functions, and includes any data storage facility
   or communications facility directly related to or operating in conjunction with such device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet smaller than a
   notebook, which is primarily operated by touching the screen. Tablets function as wireless
   communication devices and can be used to access the Internet through cellular networks,
   802.11 “wi-fi” networks, or otherwise. Tablets typically contain programs called apps,
   which, like programs on a personal computer, perform different functions and save data
   associated with those functions. Apps can permit accessing the Web, sending and receiving
   e-mail, and participating in Internet social networks.

g. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for storing
   data (such as names, addresses, appointments or notes) and utilizing computer programs.
   Some PDAs also function as wireless communication devices and are used to access the
   Internet and send and receive e-mail. PDAs usually include a memory card or other
   removable storage media for storing data and a keyboard and/or touch screen for entering
   data. Removable storage media include various types of flash memory cards or miniature
   hard drives. This removable storage media can store any digital data. Most PDAs run
   computer software, giving them many of the same capabilities as personal computers. For
   example, PDA users can work with word-processing documents, spreadsheets, and
   presentations. PDAs may also include global positioning system (“GPS”) technology for
   determining the location of the device.

h. Internet: The Internet is a global network of computers and other electronic devices that
   communicate with each other. Due to the structure of the Internet, connections between

                                                                              P a g e 8 | 18



    Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 8 of 15
                                                  Feb 09 2021                3:21-MJ-00053-MMS



       devices on the Internet often cross state and international borders, even when the devices
       communicating with each other are in the same state.

   i. IP Address: An Internet Protocol address (or simply “IP address”) is a unique numeric
       address used by computers on the Internet. An IP address is a series of four numbers, each
       in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer attached
       to the Internet computer must be assigned an IP address so that Internet traffic sent from
       and directed to that computer may be directed properly from its source to its destination.
       Most Internet service providers control a range of IP addresses. Some computers have
       static—that is, long-term—IP addresses, while other computers have dynamic—that is,
       frequently changed—IP addresses.

                   ELECTRONIC STORAGE AND FORENSIC ANALYSIS

19. Based on my knowledge, training, and experience, I know that electronic devices can store
   information for long periods of time. Similarly, things that have been viewed via the Internet
   are typically stored for some period of time on the device. This information can sometimes be
   recovered with forensics tools.

20. There is probable cause to believe that things that were once stored on the Device may still be
   stored there, for at least the following reasons:

   a. Based on my knowledge, training, and experience, I know that computer files or remnants
       of such files can be recovered months or even years after they have been downloaded onto
       a storage medium, deleted, or viewed via the Internet. Electronic files downloaded to a
       storage medium can be stored for years at little or no cost. Even when files have been
       deleted, they can be recovered months or years later using forensic tools. This is so because
       when a person “deletes” a file on a computer, the data contained in the file does not actually
       disappear; rather, that data remains on the storage medium until it is overwritten by new
       data.

   b. Therefore, deleted files, or remnants of deleted files, may reside in free space or slack
       space—that is, in space on the storage medium that is not currently being used by an active


                                                                                    P a g e 9 | 18



        Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 9 of 15
                                                    Feb 09 2021
                                                                            3:21-MJ-00053-MMS



       file—for long periods of time before they are overwritten. In addition, a computer’s
       operating system may also keep a record of deleted data in a “swap” or “recovery” file.

   c. Wholly apart from user-generated files, computer storage media—in particular, computers’
       internal hard drives—contain electronic evidence of how a computer has been used, what
       it has been used for, and who has used it. To give a few examples, this forensic evidence
       can take the form of operating system configurations, artifacts from operating system or
       application operation, file system data structures, and virtual memory “swap” or paging
       files. Computer users typically do not erase or delete this evidence, because special
       software is typically required for that task. However, it is technically possible to delete
       this information.

   d. Similarly, files that have been viewed via the Internet are sometimes automatically
       downloaded into a temporary Internet directory or “cache.”

21. Forensic evidence. As further described in Attachment A, this application seeks permission to
   locate not only electronically stored information that might serve as direct evidence of the
   crimes described on the warrant, but also forensic evidence that establishes how the Device
   was used, the purpose of its use, who used it, and when. There is probable cause to believe
   that this forensic electronic evidence might be on the Device because:

   a. Data on the storage medium can provide evidence of a file that was once on the storage
       medium but has since been deleted or edited, or of a deleted portion of a file (such as a
       paragraph that has been deleted from a word processing file).

   b. Forensic evidence on a device can also indicate who has used or controlled the device.
       This “user attribution” evidence is analogous to the search for “indicia of occupancy” while
       executing a search warrant at a residence.

   c. A person with appropriate familiarity with how an electronic device works may, after
       examining this forensic evidence in its proper context, be able to draw conclusions about
       how electronic devices were used, the purpose of their use, who used them, and when.

   d. The process of identifying the exact electronically stored information on a storage medium
       that are necessary to draw an accurate conclusion is a dynamic process. Electronic
                                                                         P a g e 10 | 18



       Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 10 of 15
                                                     Feb 09 2021              3:21-MJ-00053-MMS



         evidence is not always data that can be merely reviewed by a review team and passed along
         to investigators. Whether data stored on a computer is evidence may depend on other
         information stored on the computer and the application of knowledge about how a
         computer behaves.      Therefore, contextual information necessary to understand other
         evidence also falls within the scope of the warrant.

      e. Further, in finding evidence of how a device was used, the purpose of its use, who used it,
         and when, sometimes it is necessary to establish that a particular thing is not present on a
         storage medium.

22. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the
      warrant I am applying for would permit the examination of the device consistent with the
      warrant. The examination may require authorities to employ techniques, including but not
      limited to computer-assisted scans of the entire medium, that might expose many parts of the
      device to human inspection in order to determine whether it is evidence described by the
      warrant.

23. Manner of execution. Because this warrant seeks only permission to examine a device already
      in law enforcement’s possession, the execution of this warrant does not involve the physical
      intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court to
      authorize execution of the warrant at any time in the day or night.



              LOCATION AND DEVICE ASSOCIATED WITH THIS REQUEST
24.      The cellular telephone referenced in this Affidavit is described as an Apple iPhone, seized
and assigned ATF Item: 000068. This item is currently located within ATF’s Evidence Vault,
located at 222 W. 7th Street, Anchorage, Alaska.


                                LIMITED NATURE OF AFFIDAVIT
25.      I have participated in the investigation of the offenses set forth above. The facts and
information contained in this affidavit are based upon my personal knowledge, information
obtained from local law enforcement officers and information obtained from the analysis of

                                                                                   P a g e 11 | 18



         Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 11 of 15
                                                 Feb 09 2021                  3:21-MJ-00053-MMS



reports. All observations referenced in this affidavit that were not made by me were related to me
by the person who made such observations. Unless specifically indicated, all conversations and
statements described in this affidavit are related in substance and in part only and are not intended
to be a verbatim recitation of such statements. I have not set forth each and every fact learned
during the course of this investigation. I have set forth only those facts which establish the
foundation for probable cause.


                                      PROBABLE CAUSE
26.      At 7:20 p.m., December 8th, 2020, Anchorage Police Department (APD) Officers were
dispatched to several gunshots heard in the vicinity of W. 36 th Avenue and Iowa Street. (APD
Case: 20-38606) Multiple citizens called Dispatch regarding the shooting. Officers arrived and
located (9) 10mm expended shell casings in the roadway outside 3409 Northwood Drive. 3409
Northwood Drive is a multi-unit apartment complex occupied by at least one family. On December
13th, 2020, I reviewed a video recording of the December 8 th shooting incident. Jaheim James
RANDOLPH sent the video recording to his associate, Kyin Andre SUMPTER-BOYD.
RANDOLPH authored the video recording and he is heard verbally identifying “3409” and
standing in the middle of the roadway at Northwood Drive, south of 3409 Northwood Drive.
Based on the video recording, RANDOLPH appears to be alone during the incident. RANDOLPH
is observed firing 9-10 rounds at 3409 Northwood Drive before fleeing south towards W. 36 th
Avenue. The firearm RANDOLPH utilized to shoot 3409 Northwood Drive is a pistol with what
appears to be a (30) round extended magazine. RANDOLPH posted a social medial video
recording of himself at the intersection of Northwood Drive and W. 36th Avenue where he boasts
about “literally leaving their block” as he pans down to the interior of his jacket where the firearm
is concealed. Within an hour of the RANDOLPH’s shooting, he is observed posting another social
media video recording wherein he says, “I don’t even keep the score, but if I did I’d say it’s 6-0”.
RANDOLPH’s voice is clearly heard in the video recording as he records a Glock pistol with
extended magazine laying on a bed in a residence.


27.      On December 9th, 2020, another shooting incident occurred outside 3409 Northwood
Drive and across the street at 3500 Northwood Drive. RANDOLPH posted a social media video
                                                                        P a g e 12 | 18



       Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 12 of 15
                                                   Feb 09 2021
                                                                               3:21-MJ-00053-MMS



from within his residence, located at 3803 Iowa Drive. RANDOLPH speaks about the shooting
and states, “Yo these niggas just slid up on my crib. Maybe like ten shots, but they ain’t hit nothing.
It wasn’t like close, close.” He goes onto say the shooters think “they gangster, but I shot at they
shit.” Further reviews of RANDOLPH’s social media posts indicate he is engaged in sales of illicit
prescription medication and heroin. Photographs of the prescription medication, accompanied by
the prices he lists indicate RANDOLPH is engaged in the sale of illicit tablets suspected to be
laced with fentanyl currently being sold in Anchorage.


28.      My investigation into this matter indicates RANDOLPH is associated with an Anchorage
based “gang” identifying themselves as “PMM” (Players Making Moves). This particular group
is comprised of 6-10 Anchorage based individuals responsible for various firearm related crimes
and drug trafficking impacting the Anchorage community. The group was led by their recently
arrested heroin and illicit pill trafficker, Samuel Frederick DAVIS. DAVIS is a former Anchorage
resident who was operating from Nevada and employing RANDOLPH and other gang members
to distribute his illicit substances in Anchorage. RANDOLPH’s targeting of 3409 Northwood
Drive appears to be in response to an on-going feud with a rival faction.


29.      At approximately 3:07 a.m., December 11th, 2020, RANDOLPH attempted to elude APD
Officers (APD Case: 20-38879). A stolen Glock, Model: 29, 10mm pistol, Serial Number:
RUT589 (ATF Item: 000039) and an iPhone (ATF Item: 000068) were seized from the vehicle.
Submissions of ballistic evidence to the National Integrated Ballistics Information Network
(NIBIN), ATF – National NIBIN Correlation and Training Center, generated a lead notification
that presumptively indicated ATF Item: 000039 was utilized in the shooting at 3409 Northwood
Drive on December 8th, 2020.


30.      On December 13th, 2020, I interviewed Kyin Andre SUMPTER-BOYD and James
Najhar HUDSON.         During these interviews SUMPTER-BOYD confirmed RANDOLPH’s
involvement in DAVIS’ drug trafficking organization and involvement in the shooting incident on
December 8th. HUDSON also confirmed RANDOLPH’s involvement in the shooting, followed
by the eluding on December 11th. HUDSON showed me a video recording on his cellular
                                                                  P a g e 13 | 18



       Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 13 of 15
                                                                             3:21-MJ-00053-MMS
                                                   Feb 09 2021



telephone received from RANDOLPH.            The video depicts RANDOLPH shooting at 3409
Northwood Drive. HUDSON went on to say he was contacted by RANDOLPH after he eluded
Officers on December 11th. RANDOLPH told HUDSON he eluded Officers and he asked
HUDSON to pick him up. HUDSON stated he did not comply with RANDOLPH’s request.


31.      On December 15th, 2020, I petitioned for and received an arrest warrant for RANDOLPH
and a search warrant for his residence located at 3803 Iowa Drive, #2. The arrest warrant was
assigned number: 3AN-20-9734CR and the search warrant number: 3AN-20-4729SW.                        At
approximately 10:10 a.m, December 18th, 2020, both warrants were executed by members of APD
and ATF Agents. RANDOLPH was taken into custody and a prescription bottle (with no label)
was seized from the front left pocket of his shorts. The prescription bottle contained assorted used
packaging material and (10) green rectangular tablets with the imprint “S 90 3”. These tablets
appear to be fake Xanax, possibly containing the ingredient Fentanyl. RANDOLPH’s gold in
color iPhone (ATF Item: 000077) was located on the floor next to the air mattress in the living
room where he was contacted. It too was seized and placed in airplane mode. Investigators located
a loaded (5 cartridges) Ruger, Model: LCR, revolver, .357 caliber, under the air mattress where
RANDOLPH was contacted. The revolver’s position was consistent with having been placed
under the mattress by RANDOLPH. These items of evidence were transported to ATF, pending
potential additional charges.


                                          CONCLUSION

32. Based upon my training and experience, I know that pursuant to Title 21 U.S.C. §841(a) it
shall be unlawful for any person knowingly or intentionally to manufacture, distribute, or dispense,
or possess with intent to manufacture, distribute, or dispense a controlled substance. I also know
that pursuant to Title 18 U.S.C. §924(c)(1)(A) it is unlawful for any person during and in relation
to a drug trafficking crime to use or carry a firearm in furtherance of any such crime. I am also
familiar with the State of Alaska weapons offenses violated by Jaheim James RANDOLPH.




                                                                                  P a g e 14 | 18



       Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 14 of 15
                                                     Feb 09 2021
                                                                              3:21-MJ-00053-MMS



33. Based upon the aforementioned information, I believe that probable cause exists that the
Apple iPhone, seized and assigned ATF Item: 000068, contains evidence, instrumentalities, and
fruits of violations of Title 18 U.S.C. §924(c)(1)(A), Title 21 U.S.C. §841(a)(1), and State of
Alaska weapons offenses.

34. Based on the foregoing, your affiant is requesting that a search warrant be granted for the
Apple iPhone, seized and assigned ATF Item: 000068, referenced in this affidavit (Attachment
A) and there is probable cause to believe Jaheim James RANDOLPH is in violation of Title 18
U.S.C. §924(c)(1)(A), Title 21 U.S.C. §841(a)(1), and State of Alaska weapons offenses.

35. Specifically, I request authorization to search for, and seize, the items listed in Attachment B.




                                                           Respectfully submitted,



                                                           R. Allen Adair
                                                           Detective, Bureau of Alcohol, Tobacco, Firearms
                                                           and Explosives / Anchorage Police Department
                                                           Task Force
Subscribed          and sworn
on February , 2021:


_________________________________________
Matthew M. Scoble, United States Magistrate Judge




                                                                                     P a g e 15 | 18



       Case 3:21-mj-00053-MMS Document 1-1 Filed 02/09/21 Page 15 of 15
